          Case 3:18-cv-00708-MHL Document 1 Filed 10/15/18 Page 1 of 3 PageID# 23




                                                         United States Bankruptcy Court
                                                           Eastern District of Virginia
                                                                    Richmond    Division



In re:    Patriot Coal Corporation                                         Case No. 15-32450-KLP

                                                                           Adv. Proceeding No. 16-03105-KLP
     Corrected               oebtorcs)
         TRANSMITTAL OF NOTtrE OF APPEAL ANP.iF APPLICABLE.MOTION FOR LEAVE TO APPEAL TO DISTRICT COURT


Pursuant to 28 U.S.C,§158, Notice of Appeal was filed herein on 10/12/2018
[Check Box if Applicable] Q The Appellant(s)also filed a Motion for Leave to Appeal with the Notice of Appeal.
The parties included In the Appeal to the District Court;

          APPELLANT<S):                  Black Diamond Commercial Finance,LLC




          ATTORNEY:                      See Attachment




         APPELLEE(S):                    Virginia Conservation Legacy Fund, inc.
                                         ERP Compliant Fuels, LLC


         ATTORNEY:                       See Attachment




         Brief Description ofJudgment/Order Appealed; Order Dismissing Complaint. Dismissing Counterclaim and
          Order Denylnt^(1)Defendants' Motion for Partial Summary Judgment and (11) Plaintiffs Motion for Partial Summary Judgment
          Date Judgment/Order Entered: 9/28/18 and 2/15/18

          1. Filing Fees:   A. Notice of Appeal- Filing Fee $5.00          (/)Paid         ()Not Paid
                            B, Appeal Docket Fee •$293.00                  <)^Pald         ()Not Paid     ()Deferred. See Attached Request
          2.(/)Notice of Appeal
          3.()Motion for Leave to Appeal(ifany)
                                                                           WILLIAM C. REDDEN.Cterk ofCourt
                                                                           By /s/ C. Baumgartner                     Deputy Clerk

         Date transmitted: 10/18/19                                        Telephorte No. 804-916-2413




         U.S. DISTRfCT COURT CASE NUMBER:
         DATE:                                 BY:




         PLEASE RETURN COPY UPON COMPLETION




                                                                                                          [transenot ver. 12/14]
Case 3:18-cv-00708-MHL Document 1 Filed 10/15/18 Page 2 of 3 PageID# 24




   Attachment


          1.    APPRMANT

                Black Diamond Commercial Finance,LLC
                Plaintijfand Counterclaint'Defendant

                Represented by:    Dion W.Hayes(VSB No.34304)
                                   John H. Maddock III(VSB No. 41044)
                                   McGUIREWOODS LLP
                                   Gateway Plaza
                                   800 East Canal Street
                                   Richmond, Virginia 23219
                                   Telephone:(804)775.1178
                                   Facsimile:(804)698-2186
                                   Email: dhayes@mcguirewoods.com
                                         jmaddock@mcguirewoods.com

                                   C. William Phillips(admitted pro hoc vice)
                                   Jonathan M,Sperling(admitted pro hoc vice)
                                   David W. Haller(admitted pro hac vice)
                                   Micaela McMurrough(admittedpro hac vice)
                                   COVINGTON & BURLING LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   New York, New York 10018-1405
                                   Telephone:(212)841-1000
                                   Facsimile:(212) 841-1010
                                    Email: cphjllips@cov.com
                                          jsperling@cov.com
                                         dhaller@cov.com
                                          mmcmurrough@cov,com

                                   Counsel to Black Diamond Commercial Finance, LLC

          2.    APPRI I.FF.S


                Virginia Conservation Legacy Fund,Idc,and ERP Compliant Fuels,LLC
                Defendants and Counterclaim'Plaintiffs

                Represented by:    Patrick J, Potter(VSB No.39766)
                                   PILLSBURY WINTHROP SHAW PITTMAN LLP
                                   1650 Tysons Boulevard, Suite 1400
                                   McLean, Virginia 22102-4856
                                   Telephone:(703)770-7900
                                   Facsimile:(703)770-7901
                                   Email: patrick.potter@pillsburylaw.com

                                   William M. Sullivan, Jr.(admitted pro hac vice)
                                   PILLSBURY WINTHROP SHAWPITTMAN LLP
                                   1200 Seventeenth Street, NW
                                   Washington,DC 20036-3006

                                           1
Case 3:18-cv-00708-MHL Document 1 Filed 10/15/18 Page 3 of 3 PageID# 25




Attachment

                          Telephone:(202)664-8027
                          Facsimile:(202)663-8007
                          Email: wsullivan@pillsburylaw.com

                          Andrew M. Troop (admitted pro hac v/ce) Samuel
                          S. Cavior(admittedpro hac vice)Joshua I.
                          Schlenger(admitted pro hac vice)PILLSBURY
                          WINTHROPSHAW PITTM AN
                          1540 Broadway
                          New York, New York 10036-4039
                          Telephone:(212)858-1000
                          Facsimile:(212) 858-1500
                          EmaiI: andrew.troop@piHsburylaw.com
                                 samuel.cavior@pillsburylaw.com
                                Jo$hua.schlenger@pillsburylaw.com

                          Counselto Virginia Conservation LegacyFund,Inc. and
                          ERP Compliant Fuels,LLC
